--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
 
 
STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into,
effective as of June 30, 2011 (the “Effective Date”), by and between Brian
Keller, an individual with an address at 5058 Nortonville Way, Antioch, CA 94531
(the “Optionor”), and Opko Health, Inc., with an address at 4400 Biscayne
Boulevard, Miami Florida 33137 (the “Optionee”).


RECITALS:


WHEREAS, Optionor is the owner of 6,650,000 shares (the “Optionor Shares”) of
the common stock, par value $0.001 per share (the “Common Stock”), of Biozone
Pharmaceuticals, Inc. (the “Company”).


WHEREAS, Optionor desires to grant and issue to Optionee, a 2 month option,
subject to extension (the “Option”) to acquire 3,325,000 shares of Company
Common Stock (the “Option Shares”), with a right to extend such Option for an
additional period of 18 months (the “Extension Period”) upon payment of
$100,000.00 on or prior to the initial expiration date of the Option (the
“Extension Payment”).


AGREEMENTS:


NOW, THEREFORE, FOR VALUABLE CONSIDERATION, receipt which is hereby
acknowledged, Optionor hereby issues and grants to Optionee the following
option:
 
Section 1. Sale of Option.  Subject to the terms and conditions set forth below,
the Optionor hereby grants to Optionee, a 2 month option to purchase the Option
Shares at a per share purchase price from Optionor of $1.00 per share (the
“Initial Exercise Price”).
 
 
Section 2. The Option is exercisable at any time and from time to time during
its term and the Extension Period, in whole or in part.  This Option is
assignable in the discretion of the Optionee.
 
Section 3. Manner of Exercise of Option.  Optionee may exercise the Option only
by delivering to the Optionor (a) a written notice of exercise specifying the
number of shares with respect to which the Option is to be exercised and the
address to which the certificate representing such shares is to be mailed, (b)
cash, wire, certified or bank check or postal money order payable to the order
of the Optionor for an amount equal to the Initial Exercise Price of such
Optionor Shares as to which an exercise applies.  Until expiration of the
Option, Optionor shall deliver to the custody and control of Optionee stock
certificates for the Option Shares, together with duly executed stock powers and
medallion signature guarantees to be held by Optionee.  Optionee is hereby duly
authorized, upon payment of the Initial Exercise Price or Blended Exercise Price
to Optionor for any Option Shares, to instruct the Transfer Agent to issue
Common Stock in the name of the Optionee, or its designee, and to return to
Optionee’s custody and control, the balance unexercised Option Shares, until the
expiration of the Option, including through and including the expiration of the
Extension Period.
 
 
 
1

--------------------------------------------------------------------------------

 
 


Section 4. Affiliate Restrictions.   Optionee acknowledges Optionor may be
deemed an Affiliate and as a result, upon exercise of the Option, Optionee may
acquire shares subject to restriction on resale under the federal securities
laws.
 
 
Section 5. Delivery of Option Shares.  Within a reasonable time following the
receipt by the Optionor of the written notice and payment of the Initial
Exercise Price for the Option Shares to be purchased hereunder and the
fulfillment by Optionee of the conditions precedent to exercise, the Optionor
shall cause to be delivered to Optionee at the address specified above, a
certificate or certificates for the number of Option Shares with respect to
which the Option is then being exercised, registered in the name of the
Optionee; provided, however, that such delivery will be deemed effected for all
purposes when such certificate or certificates will have been effectively
transferred by Optionor by virtue of instructions given by Optionor to the
Company transfer agent, and the recordation by the transfer agent of such
transfer.
 
 
Section 6. Legend.  Unless and until the Option Shares represented by this
Option are registered under the Securities Act of 1933 (the “Securities Act”),
all certificates representing the Option Shares and any certificates
subsequently issued in substitution therefor and any certificate for any
securities issued pursuant to any stock split, share reclassification, stock
dividend or other similar capital event shall bear legends in substantially the
following form:
 


 
“THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.”

 
Section 7. Lock-up.  Commencing upon the date of this Agreement, other than with
respect to the Option granted hereunder, all Optionor Shares as to which the
Option shall not have then been exercised, shall for a period of 18 months
thereafter (the “Lock up Period”), be restricted as follows: the Optionor shall
not directly or indirectly, (i) offer, sell, offer to sell, contract to sell,
hedge, pledge, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase or sell (or
announce any offer, sale, offer of sale, contract of sale, hedge, pledge, sale
of any option or contract to purchase, purchase of any option or contract of
sale, grant of any option, right or warrant to purchase or other sale or
disposition), or otherwise transfer or dispose of (or enter into any transaction
or device that is designed to, or could be expected to, result in the
disposition by any person at any time in the future), any Optionor Shares,
beneficially owned, within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), by the undersigned on the
date hereof or hereafter acquired or (ii) enter into any swap or other agreement
or any transaction that transfers, in whole or in part, directly or indirectly,
the economic consequence of ownership of any Optionor Shares, whether any such
swap or transaction described in clause (i) or (ii) above is to be settled by
delivery of any Optionor Shares (each of the foregoing, a “Prohibited
Sale).  Notwithstanding the foregoing, commencing on the twelve (12) months
anniversary of the date of this Agreement, the undersigned may sell up to ten
(10%) percent of the Optionor Shares issued to the undersigned in each calendar
month, on a non-cumulative basis (but not to exceed the difference between the
total number of Optionor Shares and the number of Option Shares subject to this
option).
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Section 8. Adjustments Upon Changes in Capitalization.  The existence of this
Option will not affect in any way the right or power of the Company to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Common Stock or tile rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.  If the Company
will effect a subdivision or consolidation of shares or other capital
readjustment, the payment of a stock dividend, or other increase or reduction of
the number of shares of the Common Stock outstanding, without receiving
compensation therefor in money, services or property, then the number, class,
and per share price of shares of stock subject to this Option will be
appropriately adjusted in such a manner as to entitle the Optionee to receive
upon exercise of this Option, for the same aggregate cash consideration, the
same total number and class of shares that the owner of an equal number of
outstanding shares of Common Stock would own as a result of the event requiring
the adjustment.  Except as hereinbefore expressly provided, the issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares of obligations of the Company convertible
into such shares or other securities, will not affect, and no adjustment by
reason thereof will be made with respect to, the number or price of shares of
Common Stock then subject to this Option.
 
 
Section 9. Effect of Certain Transactions.  If the Company is a party to a
merger or reorganization with one or more other corporations, whether or not the
Company is the surviving or resulting corporation, or if the Company
consolidates with or into one or more other corporations, or if the Company is
liquidated, or if there is a sale or other disposition of substantially all of
the Company's capital stock or assets to a third party or parties (each
hereinafter referred to as a "Transaction"), in any case while this Option
remains outstanding: (a) subject to the provisions of clause (b) below, after
the effective date of such Transaction this Option will remain outstanding and
will be exercisable in shares of Common Stock or, if applicable, shares of such
stock or other securities, cash or property as the Optionee’s of shares of
Common Stock received pursuant to the terms of such Transaction; or (b) the time
for exercise of this Option will be accelerated so that this Option will be
fully exercisable on or prior to the effective date of such Transaction;
provided that (x) notice of such acceleration will be given to the Optionee, (y)
the Optionee will have the right to exercise this Option in part or in full
prior to the effective date of such Transaction, and (z) to the extent not so
exercised, this Option will be canceled prior to or as of such effective date.
 
 
Section 10. Rights of Optionee.  No person will, by virtue of this Option, be
deemed to be a holder of any shares purchasable under this Option or to be
entitled to the rights or privileges of a holder of such shares unless and until
this Option has been exercised with respect to such shares and they have been
issued pursuant to that exercise of this Option.  Nothing herein contained will
impose any obligation upon the Optionee to exercise this Option.
 
 
Section 11. Dividend Restriction.  The Optionee shall not be entitled to receive
any dividends declared by the Company to the extent that the Option has not been
exercised.
 
 
Section 12. Notices.  All notices permitted or required by this Agreement shall
be in writing and shall be deemed to be delivered and received (i) when
personally delivered, or (ii) on the day on which sent by facsimile, electronic
mail, or other similar device generating a receipt evidencing a successful
transmission (provided that on that same date a copy of the notice is deposited
in the United States mail, first-class-certified mail, postage prepaid), or
(iii) on the second (2nd) business day after the day on which deposited in the
United States mail, first-class-certified mail, postage prepaid, transmitted or
addressed to the person for whom intended, at the facsimile number, email
address, or mailing address appearing at the end of this Agreement, or such
other facsimile number, email address, or mailing address, notice of which is
given in the manner contemplated by this Section 11.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 13.  Governing Law.  This Option shall be governed by the laws of the
State of New York.
 
 
Section 14. Lockup. The Company hereby consents to the exercise of the Option
and waives any and all lockup agreements applicable to Optionor with respect to
the Option Shares, effective upon exercise of this Option and upon purchase by
Optionee (or assigns) such shares shall be released from any and all lockup
agreements Including, without limitation, the provisions of Section 6 hereof and
any and all other agreements or understanding with the Company to refrain from
any sale of disposition of the Option or any Option Shares.
 
 
(signatures appear on following page)
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Option, as of the Effective
Date.
 
 

 "OPTIONOR:"  "OPTIONEE:"      Brian Keller Opko Health, Inc.    
 ______________________________  ______________________________            
 Address and Facsimile No. for Notices:  Address and Facsimile No. for Notices:
         Email:  Email:      Facsimile No: _________________________  Facsimile
No: _________________________          Agreed and Accepted (with respect to
Section 6 and 13 only)            BIOZONE PHARMACEUTICALS, INC.        By:
_________________________        Name: Roberto Prego-Novo    Title: President  

 
5
